Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 1 of 29




                     Exhibit J
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 2 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI (

 IN THE MAT TER OF THE APPLICATION OF THE
 UNITED STATES OF AMER ICA FOR A SEAR CH .
 WAR RANT FORI NFOR MAT ION AND DATA
 ASSOCIATED WITH THE GRAVATAR PROF ILE
 URL
 HTTPS://EN.GRAVATA R.CO M/JO SHSC HULT El
 (INCLUDING THE WORDPRESS SITES
 JOSHSCHULTE.WORDPRESS.COM AND
 PRESUMPTIONOFSLAVERY.WORDPRESS.COM);
 STORED AT PREMISES CONTROLLED BY
 AUTOMATTIC, INC.

                                                                            R
                       SEARC H WARR ANT AND NON-D ISCLO SURE ORDE



TO:    Automattic, Inc. ("Automattic")
                                                                      tigative Agency")
       The Federal Bureau oflnve stigat ion (the "FBI" or the ''Inves
                                                              Donaldson of the FBI and
       1. Warrant. Upon an affidavit of Special Agent JeffD .
                                                        Act, 18 U.S.C. §§ 2703( b)(l)(A )
pursuant to the provisions of the Stored Communications
                                                            Rule of Criminal Procedure 41, the
and 2703( c)(l)(A ), and the relevant provisions of Federal
                                                           the Gravatar profile URL
Court hereby finds that there is probable cause to believe
                                                           sites joshschulte.wordpress.com,
https://en.gravatar.com/joshschultel, which includes the
                                                     finnocence.net, maintained at premises
presumptionofslavery.wordpress.com, and presumptiono
                                                            Street #343, San Francisco,
controlled by Automattic, which is headquartered at 60 29th
                                                            lities of crime, all as specified in
California 94110, contain evidence, fiuits, and instrumenta
                                                                                  the
Attachment A hereto.     Accordingly, Automattic is hereby directed to provide to

                                                              e of this Warrant and Order, the
Investigative Agency, within three days of the date of servic
                                                             subsequent review by law
 records specified in Section II of Attachment A hereto, for
                                                              ment A which shall not be
 enforcement personnel as authorized in Section III of Attach




                                                                                           JAS_021323
 Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 3 of 29




                                                        to serve a copy of this Warrant and
transmitted to the Provider. The Government is required
                                                         ce. The Warrant and Order may be'
Order on Automattic within one day of the date of issuan
                                                               h which Automattic is capable of
served via electronic transmission or any other means throug

accepting service.
                                                              b), the Court finds that there is
       2. Non-Disclosure Order. Pnrsuant to 18 U.S.C. § 2705(
                                                             warrant will result in destruction of or
reason to believe that notification of the existence of this
                                                          an individual, flight from prosecution,
tampering with evidence, danger to the physical safety of
                                                        will seriously jeopardize an ongoing
and/or intimidation of potential witnesses or othe1wise
                                                            attic shall not disclose the   existence of
investigation. Accordingly, it is hereby ordered that Autom
                                                                person for a period of30 days from
this Warrant and Order to the listed subscriber or to any other
                                                              to the Court if necessary, except that
the date of this Order, subject to extension upon application
                                                            ey for Automattic for the purpose of
Automattic may disclose this Warrant and Order to an attorn

receiving legal advice.




                                                  2




                                                                                             JAS_021324
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 4 of 29




                                                               Order, and the Affidavit upon which
       3. Sealing. It is further ordered that this Warrant and
                                                         rnment may without further order of this
it was issued, be filed under seal, except that the Gove
                                                         de copies of the Affidavit or Warrant and
Court serve the Warrant and Order on Automattic; provi
                                                        t in the investigation and prosecution of
Order as need be to personnel assisting the Governmen
                                                       to comply with discovery and disclosure
this matter; and disclose these materials as necessary

obligations in any prosecutions related to this matter.

Dated: New York, New York



        Date Isiued                    Time Issued

                                                          llul4~11,        ,. ·~
                                                                        · .T
                                                                    .O, ~     {
                                                   THE    HON
                                                   United States District. Judge
                                                                            '
                                                                                ,
                                                                              ' ,'
                                                                   '' J
                                                   Southern Distr ict,Q fNew Ym'k




                                                   3




                                                                                         JAS_021325
 Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 5 of 29




                                         Attachment A

I. The Target Accounts and Execution of Warrant
                                                                  " or the "Provider") and applies
        This warrant is directed to Automattic, Inc. ("Automattic
                                                         possession, custody, or control that is
to all content and other information within Automattic's
                                                                r.com/joshschultel, which includes the
associated with the Gravatar profile URL https://en.gravata
                                                presumptionofslavery.wordpress.com,               and
sites       joshschulte.wordpress.com,

                                   account     with       the       user    identification    number
presumptionofinnocence.net,

                                   and       associated         with       the     email      account
5b8c7blfb405cl87399adcd3
                                                       et Accounts").
freejasonbourne@protomnail.com (collectively, the "Targ
                                                                    itting it via email or another
        A law enforcement officer will serve this warrant by transm
                                                       ed to produce to the law enforcement
appropriate manner to Automattic. Automattic is direct
                                                           Section II below. Upon receipt of the
officer an electronic copy of the information specified in
                                                      information for items falling within the
production, law enforcement personnel will review the
                                                           shall not be transmitted to the Provider.
categories specified in Section III below, a copy of which

II. Information to be Produced by Automattic
                                                                    control, the Provider is directed
        To the extent within the Provider's possession, custody, or
                                                       2017 to present, associated with each
to produce the following information, from December 1,

Target Account:
                                                                               iber information
               1.   Subscriber Information. Any and all records showing subscr

                                                       address, name, and telephone numb er
for the Target Accounts, including the username, email

 associated with the Target Accounts.
                                                                                 any billings
              ii.   Billin g Information. Any and all records showing reflecting

 related to the Target Accounts.




                                                                                             JAS_021326
 Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 6 of 29




                                                                                         to the
            iii.     Transactional Information. Any and all transaction log data related

                                                                and operating system.
Target Accounts, including the user's IP address, browser type,
                                                                                   and all records
             1v.     Site Creation, Posting, and Revision History Information. Any

                                                                  and posting of revising information
reflecting activity information related to the creation of a site
                                                                time at which the site was
on the Target Accounts, including record s showing the date and
                                                                    to the site, and posts, such as
created, the IP address used to create the site or post information
                                                                 ted with the Gravatar assigned to
deleted posts, including for any other sites of any kind associa

the Target Account.
                                                                                   ents posted
              v.      Comment Information. Any a_nd all information about any comm

on the Target Accounts.
                                                                                    and all
             vi.      Contact Information Associ ated with Domain Registration. Any

                                                                 t Accounts.
records reflecting any custom domain registrations for the Targe
                                                                                    to the Target
            vii.      Linked Accounts. All accounts or Gravatars or accounts linked

                                                           recovery phone or email, and for
Accounts by common machine cookie, creation IP address, or
                                                                  this parngraph.
such Gravatars, all records called for by sub-paragraphs i-vi. of
                                                                                   ing categories of
                   h. Preserved Records. Any preser ved copies ofany of the forego

                                                                  pursuant to 18 U.S. C. § 2703(f).
records created in response to any preservation request(s) issued

ill. Review oflnfo rmati on by the Government
                                                                       enforcement officers and
        Law enforcement personnel (who may include, in addition to law
                                                              agency personnel assisting the
agents, attorneys for the government, attorney support staff,
                                                               s under government control) are
government in this investigation, and outside technical expert
                                                               order to locate any evidence, :fiuits,
 authorized to review the records produc ed by the Provider in
                                                                 otherwise protected information,
 and instrumentalities of a scheme to disseminate classified and
                                                                 and other devices, in violation of 18
 including throug h the use of contraband cellphones, softwal"e,
                                                   2




                                                                                             JAS_021327
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 7 of 29




                                                            of classified information); 1030
U.S.C. §§ 401 (contempt of court), 793 (unlawful disclosure
                                                           of justice), 1791 (smuggling
(unauthorized computer access), 1503 and 1512 (obstruction
                                                                      related to child pornography);
contraband into a federal detention facility) and 2252A (illegal acts
                                                                 and aiding and abetting these
as well as conspiracies and attempts to violate these provisions
                                                                   the following:
offenses, among other statutes (the "Subject Offenses"), including
                                                                                      nts and any and
                  a. Evidence of the identity(ies) of the user(s) of the Target Accou
                                                                  olitan Correctional Center in
all cellphones ("Contraband Cellphones") smuggled into the Metrop
                                                          Amanat, as well as other
New York, New York (the "MCC") for Joshua Schulte or Omar
                                                                band Cellphones;
coconspirators in contact with the Target Accounts or the Contra
                                                                                    t Accounts or the
                  b. Evidence relating to the geolocation of the users of the Targe

Contraband Cellphones at times relevant to the Subject Offenses;
                                                                                 es by Schulte,
                  c. Evidence relating to the paiticipation in the Subject Offens
                                                            t Accounts or the Contraband
Amanat, and others using or in communication with the Targe

Cellphones;
                                                                                      by the users of
                  d. Evidence concerning financial institutions and transactions used

the Target Accounts in furtherance of the Subject Offenses;

                  e. Communications evidencing the Subject Offenses;
                                                                                      and facilities
                  f.   Evidence of and relating to computers or other online accounts
                                                                  the user(s) of the Contraband
 (such as additional email addresses) controlled or maintained by

 Cellphones or Target Accounts; and
                                                                                   ters, accounts,
                  g. Passwords or other information needed to access any such compu

 or facilities.




                                                    3




                                                                                           JAS_021328
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 8 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN THE MATT ER OF THE APPLICATION OF
 THE UNITED STATES OF AMER ICA FORA
 SEARCH WARRANT FOR INFORMATION AND
 DATA ASSOCIATED WITH THE BUFFE R
 ACCO UNT WITH THE USER IDENTIFICATION
 NUMB ER 5B8C7B 1FB405Cl873
 99ADCD3 AND ASSOCIATED WITH THE EMAIL
 ACCO UNT
 FREEJASONBOURNE@PROTONMAIL.COM;
 STORED AT PREMISES CONTROLLED BY
 BUFFE R, INC.


                       SEARC H WARRA NT AND NON-D ISCLOS URE ORDER



TO:    Buffer, Inc. ("Buffer")
                                                                            Agency")
       The Federal Bureau ofinves tigation (the "FBI" or the "Investigative
                                                                       of the FBI and
       1. Warrant. Upon an affidavit of Special Agent JeffD. Donaldson
                                                                       §§ 2703(b )(l)(A) and
pursuant to the provisions of the Stored Communications Act, 18 U.S.C.
                                                                        al Procedure 41, the Comt
2703(c )(l)(A) , and the relevant provisions of Federa l Rule of Crimin
                                                                      t with the user identification
hereby fmds that there is probable cause to believe the Buffer accoun
                                                                        t
number 5b8c7b lfb405c l87399 adcd3 and associated with the email accoun
                                                                  by Buffer, which is
freejasonbourne@protonmail.com, maintained at premises controlled
                                                                    contains evidence, fruits,
headquartered at 44 Tehama Street, San Francisco, California 94105,
                                                                             Accordingly, Buffer is
and instrumentalities of crime, all as specified in Attachment A hereto.
                                                                             of the date of service of
hereby directed to provide to the Investigative. Agency, within three days
                                                                       ent A hereto, for
this Wan-ant and Order, the records specified in Section II of Attachm
                                                                        III of Attachment       A
subsequent review by law enforcement personnel as authorized in Section
                                                                          d to serve a copy of
which shall not be transmitted to the Provider. The Government is require




                                                                                           JAS_021329
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 9 of 29




                                                        date of issuance. The Warrant and Order
this Warra nt and Order on Buffer within one day of the
                                                                    throug h which Google is capable
may be served via electronic transmission or any other means

of acceptiog service.
                                                               b), the Court finds that there is
       2. Non-Disclosure Order. Pursu ant to 18 U.S.C. § 2705(
                                                             warra nt will result io destruction of or
reason to believe that notification of the existence of this
                                                        of an iodividual, flight from prosecution,
tampe ring with evidence, danger to the physical safety
                                                        will seriously jeopar dize an ongoing
and/or iotimidation of potential witnesses or otherwise
                                                             r shall not disclose the existence of this
iovestigation. Accordiogly, it is hereb y ordered that Buffe
                                                            perso n for a period of30 days from the
Warra nt and Order to the listed subscriber or to any other
                                                          to the Court if necessary, except that
date of this Order, subject to extension upon application
                                                         ey for Buffer for the purpo se ofrece iving
Buffe r may disclose this Warrant and Order to an attorn

legal advice.
                                                                       , and the Affidavit upon which
        3. Sealing. It is further ordere d that this Warrant and Order

                                                          nment may witho ut further order of this
it was issued, be filed under seal, except that the Gover
                                                                    of the Affidavit or Warra nt and Order
Comt serve the Warrant and Order on Buffer; provide copies
                                                     the investigation and prosec ution of this
 as need be to personae! assistiog the Government in
                                                       comply 'with 1dis~overy and disclosure
 matte r; and disclose these materials as necessary to

 obligations in any prosecutions related to this matter.

 Dated : New York, New York
                                                           '/   /         '' 1,


             lo/u/2t,1r
         Date Issued                    Time Issued


                                                    THE HONO RABL E PAUL A. CROT TY
                                                    United States Distl'ict Judge
                                                    Southern District of New York


                                                   2




                                                                                               JAS_021330
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 10 of 29




                                          Attachment A

.L The Target Accounts and Execution of Warrant
                                                             the "Provider") and applies to all
       This warrant is directed to Buffer, Inc. ("Buffer" or
                                                     ssion, custody, or control that is associated
content and other information within Buffer's posse
                                                     5b8c7blfb405c187399adcd3 and associated
with the accouot with the user identification number
                                                  .com (the     "Target Account").
with the email accouot freejasonbourne@protonmail
                                                             transmitting. it via email or another
        A law enforcement officer will serve this warrant by
                                                       produce to the law enforcement officer an
appropriate manner to Buffer. Buffer is directed to
                                                       n II below. Upon receipt of the production,
electronic copy of the information specified in Sectio
                                                      for items falling within the categories
law enforcement personnel will review the information
                                                       not be transmitted to the Provider.
 specified in Section III below, a copy of which shall

II. Information to be Produced by Buffer
                                                                 or control, the Provider is directed
        To the extent within the Provider's possession, custody,
                                                     1, 2017 to present, associated with each
 to produce the following information, from December

 Target Account:
                                                                  stored in draft form in, or
                a. Message content. All messages sent to or from,
                                                        ing all message content, attachments, and
 otherwise associated with the Target Account, includ
                                                      e and destination addresses associated with
 header information (specifically including the sourc
                                                    ge was sent, and the size and length of each
 each message, the date and time at which each messa

 message).
                                                               posted and/or stored by an
                 b. Images and Videos. All pictures and videos
                                                      geotags.
 individual using the account, including metadata and




                                                                                             JAS_021331
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 11 of 29




                                                                       other information stored
               d. Other Stored Electronic Jnfonnation. All records and

by the Target Account's user(s).
                                                                         payment information
               e. Subscriber and Payment Information. All subscriber and
                                                        to name, username, address, telephone
regarding the Target Account, including but not limited
                                                         s, account creation date, account status,
number, alternate email addresses, registration IP addres
                                                                of payment, and payment histo1y.
length of service, types of services utilized, means and source

                    Transactional Records. All transactional records associ
                                                                            ated with the Target
               f.

                                                          n tintes and durations.
Account, including any IP logs or other records of sessio
                                                                   the subscriber or others
               g. Customer Correspondence. All correspondence with
                                                          inquiries, or other contacts with
associated with the Target Account, including complaints,

support services and records of actions taken.
                                                                        foregoing categories of
               h. Preserved Records. Any preserved copies of any of the
                                                           issued pursuant to 18 U.S.C. § 2703(f).
records created in response to any preservation request(s)

ill. Review oflnfo rmati on by the Government
                                                                to law enforcement officers and
        Law enforcement personnel (who may include, in addition
                                                        staff, agency personnel assisting the
 agents, attorneys for the govermnent, attorney support
                                                         experts nuder government control) are
 govermnent in this investigation, and outside technical
                                                           in order to locate any evidence, fruits,
 authorized to review the records produced by the Provider
                                                             and otherwise protected information,
 and instrumentalities of a scheme to disseminate classified
                                                           re, and other devices, in violation of18
 including through the use of contraband cellphones, softwa
                                                        sure of classified information); 1030
 U.S.C. §§ 401 (contempt of comt), 793 (uulawful disclo
                                                      uction of justice), 1791 (smuggling
 (unauthorized computer access), 1503 aod 1512 (obstr
                                                                 l acts related to child pornography);
 contraband into a federal detention facility) and 2252A (illega


                                                  2




                                                                                           JAS_021332
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 12 of 29




                                                            ions and aiding and abetting these
as well as conspiracies and attempts to violate these provis
                                                               ing the following:
offenses, among other statutes (the "Subject Offenses"), includ
                                                                               t Accou nt and any and
                  a. Evidence of the identity(ies) of the user(s) of the Targe
                                                           Metropolitan Correctional Center in
all cellphones ("Contraband Cellphones") smuggled into the
                                                  or Omar Amanat, as well as other
New York, New York (the "MCC") for Joshua Schulte
                                                               band Cellphones;
coconspirators in contact with the Target Account or the Contra
                                                                              Target Account or the
                  b. Evidence relating to the geolocation of the users of the
                                                             es;
Contraband Cellphones at times relevant to the Subject Offens
                                                                           Offenses by Schulte,
                  c. Evidence relating to the paiticipation in the Subject
                                                      Target Accou nt or the Contraband
Amanat, and others using or in communication with the

Cellphones;
                                                                                 used by the users of
                  d. Evidence concerning financial institutions and transactions

the Target Account in fmtherance of the Subject Offenses;

                  e. Communications evidencing the Subject Offenses;
                                                                           accounts and facilities
                  f. Evidence of and relating to computers or other online
                                                              by the user(s) of the Contraband
(such as additional email addresses) controlled or maintained

 Cellphones or Target Account; and
                                                                              computers, accounts,
                  g. Passwords or other information needed to access any such

 or facilities.




                                                    3




                                                                                            JAS_021333
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 13 of 29




UNIT ED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YOR K

 IN THE MAT TER OF THE APPLICATION OF
 THE UNITED STATES OF AME RICA FOR A
 SEAR CH WAR RAN T FOR INFORMATION AND
 DAT A ASSOCIATED WITH THE FACE BOO K
 ACC OUN T WITH THE USER IDENTIFICATION
 NUM BER 225303401359184; STORED AT
 PREMISES CONTROLLED BY FACEBOOK, INC.

                                                                    E ORDE R
                      SEAR CH WARR ANT AND NON- DISCL OSUR



TO:    Facebook, Inc. ("Facebook")
                                                                "Investigative Agency")
       The Federal Bureau ofinv estiga tion (the "FBI" or the
                                                          D. Donaldson of the FBI and
       1. War nmt Upon an affidavit of Special Agent Jeff
                                                    tions Act, 18 U.S.C. §§ 2703 (b)(l) (A)
pursu ant to the provisions of the Stored Communica
                                                          al Rule of Criminal Procedure 41, the
and 2703( c)(l)( A), and the relevant provisions of Feder
                                                          e the Faceb ook account with the user
Com t hereby finds that there is probable cause to believ
                                                  at premises controlled by Facebook, which
identification number 225303401359184, maintained
                                                        rnia 94025, contains evidence, fruits, and
is headquartered at 1 Hacker Way, Menlo Park, Califo
                                                          t A hereto. Accordingly, Faceb ook is
instrumentalities of crime, all as specified in Attachmen
                                                       cy, within three days of the date of service of
hereby directed to provide to the Investigative Agen
                                                        n II of Attachment A hereto, for
this Warrant and Order, the records specified in Sectio
                                                       authorized in Section III of Attachment A
subsequent review by law enforcement personnel as
                                                    Government is required to serve a copy of
which shall not be transmitted to the Provider. The
                                                   of the date of issuance. The Warrant and
this Warrant and Order onFa ceboo k within one day
                                                       any other means throu gh which Faceb ook is
 Order may be served via electronic transmission or

 capable of accepting service.




                                                                                           JAS_021334
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 14 of 29




                                                              b), the Court finds that there is
       2. Non-Disclosure Order. Pursuant to 18 U.S.C. § 2705(

                                                             warrant will result in destruction of or
reason to believe that notification of the existence of this
                                                          an indivi duai flight from prosecution,
tampering with evidence, danger to the physical safety of
                                                        will seriously jeopardize an ongoing
and/or intimidation of potential witnesses or otherwise
                                                            ook shall not disclose the existe                                      nce of
investigation. Accordingly, it is hereby ordered that Faceb
                                                                person for a period of30 days from
this Warrant and Order to the listed subscriber or to any other
                                                              to the Court if necessary, except that
the date of this Order, subject to extension upon application
                                                          ey for Facebook for the purpose of
Facebook may disclose this Warrant and Order to an attorn

receiving legal advice.
                                                                      , and the Affidavit upon which
        3. Sealing. It is further ordered that this Warrant and Order
                                                          nment may without further order of this
it was issued, be filed under seal, except that the Gover
                                                     e copies of the Affidavit or Warrant and
Comt serve the Warrant and Order on Facebook; provid
                                                       in the investigation and prosecution of
Order as need be to persom1el assisting the Government
                                                          comply with discovery and disclosure
this matter; and disclose these materials as necessary to

obligations in any prosecutions related to this matter.

Dated: New York, New York
                                                                                              I \ ) i I/ I I
                                                                                               '/ 1·                   I ,'
                                                                                        \1'

               16/U/'l!,ly
        Date Issued                    Tinle Issued                '   '       )        I'




                                                          1€JAttL·,'
                                                   THE HONGJR'ABLI',·PAU-_;r;~    ., 1 , J
                                                                                          4.-:-c~R~oT~T-Y~-
                                                                                              ,                               I
                                                               I ·'r{\
                                                   United Stat~;; .LJ isti'iqt Judge , ·, ' , ' /
                                                   Southern Dist/-idr,,~fl',ew .Y<Jfk           .
                                                                           '             I      ,•          ',   \',
                                                                               ,-'/ /            l     ,'
                                                                                         ! : i•: i i




                                                   2




                                                                                                                                  JAS_021335
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 15 of 29




                                          Attachment A

I. The Target Accounts and Execution of Warrant
                                                              or the "Provider") and applies to
       This warrant is directed to Facebook, Inc. ("Facebook"
                                                     possession, cnstody, or control that is
all content and other information within Faceb ook's
                                                         numb er 225303401359184 (the "Target
associated with the account with the user identification

Account").
                                                                   itting it via email or another
       A law enforcement officer will serve this warrant by transm
                                                        produ ce to the law enforcement officer
appropriate manner to Facebook. Facebook is directed to
                                                             II below. Upon receipt ofthe production,
an electronic copy of the information specified in Section
                                                      for items falling within the categories
law enforcement personnel will review the information
                                                          be transmitted to the Provider.
specified in Section III below, a copy of which shall not

II. Information to be Produced by Facebook
                                                                 or contro i the Provider is directed
       To the extent within the Provi der's possession, custody,
                                                    1, 2017 to present, associated with each
to produce the following information, from December

Target Account:
                                                                         in draft form in, or
                a. Message Content. All messages sent to or from, stored

                                                        all message content, attachments, and
otherwise associated with the Target Account, including
                                                          destination addresses associated with
header information (specifically including the source and
                                                      was sent, and the size and length of each
each message, the date and time at which each message

message).
                                                                     and/or stored by an
                b. Images and Videos. All pictures and videos posted

                                                             s.
 individual using the account, including metadata and geotag




                                                                                            JAS_021336
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 16 of 29




                                                                            contac t list, or similar
               c. Addre ss Book Information. All friend list, address book,

inform ation associated with the Targe t Account.
                                                                        other inform ation stored
               d. Other Stored Electronic Information. All record s and

                                                          d to Faceb ook "wall" postin gs.
by the Target Account's user(s), including but not limite
                                                                      and paym ent info1mation
               e. Subscriber and Payment Information. All subscr iber

                                                        d to name, userna me, address, telephone
regard ing the Target Account, including but not limite
                                                           s, accou nt creati on date, account status,
number, alternate email addresses, regist ration IP addres
                                                         sourc e of payme nt, and paym ent history.
length of service, types of services utilized, means and
                                                                                ated with the Target
                f.   Transactional Records. All transa ctiona l record s associ

                                                           n times and durations.
Account, includ ing any IP logs or other records of sessio
                                                                       the subscr iber or others
                g. .Customer Correspondence. All corres ponde nce with

                                                     aints, inquiries, or other contacts with
associ ated with the Target Account, including compl

suppo rt servic es and records of actions taken.
                                                                      the forego ing categories of
                h. Preserved Records. Any preser ved copies of any of

                                                                issued pursu ant to 18 U.S.C. § 2703(f).
record s create d in respon se to any preser vation reques t(s)

III. Review oflnfo rmati on by the Government
                                                                on to law enforc ement officers and
        Law enforc ement person nel (who may include, in additi

                                                      1t staff, agenc y person nel assisting the
agents, attorn eys for the govermnent, attorney supp0
                                                            expe1ts under gover mnent control) are
 gover nmen t in this investigation, and outside techni cal
                                                            er in order to locate any evidence, fruits,
 author ized to review the record s produ ced by the Provid
                                                          ied and otherw ise protec ted information,
 and instrumentalities of a scheme to disseminate classif
                                                               re, and other devices, in violation of 18
 includ ing throug h the use of contra band cellphones, softwa
                                                          sure of classi fied information); 1030
 U.S.C. §§ 401 (conte mpt of comt) , 793 (unlawful disclo
                                                         uction of justice ), 1791 (smuggling
 (unau thoriz ed compu ter access), 1503 and 1512 (obstr
                                                    2




                                                                                              JAS_021337
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 17 of 29




                                                                l acts related to child pornography);
contraband into a federal detention facility) and 2252A (illega
                                                              ions and aiding and abetting these
as well as conspiracies and attempts to via late these provis
                                                                ing the   following:
offenses, among other statutes (the "Subject Offenses"), includ
                                                                                        nt and any and
                  a    Evidence of the identity(ies) of the user(s) of the Target Accou

                                                       the Metropolitan Correctional Center in
all cellphones ("Contraband Cellphones") smuggled into
                                                e or Omar Amanat, as well as other
New York, New York (the "MCC") for Joshua Schult
                                                              Contraband Cellphones;
coconspirators in contact with the Target Account or the
                                                                              Target Account or the
                  b. Evidence relating to the geolocation of the users of the
                                                             ses;
Contraband Cellphones at times relevant to the Subject Offen
                                                                         ct Offenses by Schulte,
                  c. Evidence relating to the participation in the Subje
                                                      Target Account or the Contraband
Amanat, and others using or in communication with the

Cellphones;
                                                                                   used by the users of
                  d. Evidence concerning financial institutions and transactions

the Target Account in fmtherance of the Subject Offenses;

                  e. Communications evidencing the Subject Offenses;
                                                                                   nts and facilities
                  f.   Evidence of and relating to computers or other online accou

                                                          ained by the user(s) of the Contraband
 (such as additional email addresses) controlled or maint

 Cellphones or Target Account; and
                                                                                  computers, accounts,
                  g. Passwords or other information needed to access any such

 or facilities.




                                                     3




                                                                                             JAS_021338
      Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 18 of 29




I
      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORI(

       IN THE MATTER OF THE APPLICATION OF
       THE UNITED STATES OF AMERICA FORA
       SEARCH WARRANT FOR INFORMATIO N AND
       DATA ASSOCIATED WITH THE EMAIL
       ACCOUNTS JOSHSCHULT El@GMAIL.CO M,
       FREEJASONB OURNE@GMA IL.COM,
       JOHN12GALT 2l@GMAIL.CO M; STORED AT
       PREMISES CONTROLLED BY GOOGLE, INC.


                            SEARCH WARRANT AND NON-DISCLOSURE ORDER



     TO:     Google, Inc. ("Google")

            The Federal Bnreau ofinvestigation (the "FBI" or the "Investigative Agency")

             I.        Warrant. Upon an affidavit of Special Agent JeffD. Donaldson of the FBI

     and pursuant to the provisions of the Stored Connnunications Act, 18 U.S.C. §§ 2703(b)(l)(A)

     and 2703(c)(l)(A), and the relevant provisions of Federal Rule of Criminal Procedure 41, the

     Court hereby fmds that there is probable cause to believe the email accounts

    joshschultel@gmail.com, freejasonbourne@gmail.com, and john12galt2l@gmail.com,

    maintained at premises controlled by Google, Inc., which is headquartered at 1600 Amphitheatre

    Parkway, Mountain View, California 94043, contain evidence, fiuits, and instrumentalities of

    crime, all as specified in Attaclunent A hereto. Accordingly, Google is hereby directed to

    provide to the Investigative Agency, within three days of the date of service of this Warrant and

    Order, the records specified in Section II of Attachment A hereto, for subsequent review by law

    enforcement personnel as authorized in Section III of Attaclunent A which shall not be

    transmitted to the Provider. The Govermnent is required to serve a copy of this Warrant and

    Order on Google within one day of the date of issuance. The Warrant and Order may be served




                                                                                                 JAS_021339
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 19 of 29




via electronic transmission or any other means through which Google is capable of accepting

service.

        2. Non-Disclosure Order. Pursuant to 18 U.S.C. § 2705(b), the Court finds that there
                                                                                             is

                                                                                               n of or
reason to believe that notification of the existence of this warrant will result in destructio
                                                                                               on,
tampering with evidence, danger to the physical safety of an individual, flight from prosecuti
                                                                                     ongoing
and/or intimidation of potential witnesses or otherwise will seriously jeopardize an
                                                                                               of this
investigation. Accordingly, it is hereby ordered that Google shall not disc.lose the existence
                                                                                          from the
Warrant and Order to the listed subscriber or to any other person for a period of 30 days
                                                                                            that
date of this Order, subject to extension upon application to the Court if necessary, except
                                                                                               ng
Google may disclose this Warrant and Order to an attorney for Google for the purpose ofreceivi

legal advice.

           3. Sealing. It is further ordered that this Warrant and Order, and the Affidavit upon which
                                                                                         of this
it was issued, be filed under seal, except that the Govermnent may without further order
                                                                                        and
Court serve the Warrant and Order on Google; provide copies of the Affidavit or Warrant
                                                                                          on of
Order as need be to personnel assisting the Govermnent in the investigation and prosecuti
                                                                                               e
this matter; and disclose these .materials as necessary to comply with discovery and disclosur

obligations in any prosecutions related to this matter.

Dated: New York, New York
                                                                                         I I       I,,


                                           (IJ ~                                       :, i,:   I

           Date Issued                   Time Issuec!. ~, ,': ,                             ,            .         ,                       ,
                                                     :       )         I,,'       I,      ' ' 1,                           ,       '           '


                                                           !~/4.'-,JJ.•11/fl \/ ,,.,·. ' ·,'
                                                                                    \ ,·' ,:' ' .·,
                                                    ;. ' .. &'t'(,u
                                                         '.,\,      .. ,~·•:' ;J~~
                                                                         ',     ·,,~,;

                                                     THE•RONORABLEP1{U.0 A. CROTTY
                                                         ,       •,,     l    ,                    '\    _,   .,       ,       .       I

                                                     Unit<Jd States District Judge
                                                     S~uthe~ Distficf of New York



                                                    2
    2018-10-24




                                                                                                                                                   JAS_021340
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 20 of 29




                                            Attachment A

I. The Target Acconnts and Execution of Warrant
                                                                                         to all
       This warrant is directed to Google, Inc. ("Google" ~r the "Provider") and applies
                                                                               that is associated
content and other information within Google' s possession, custody, or control

with the following accounts (the "Target Accounts"):

                                      joshschultel@gmail.com,

                                  freejasonbourne@gmail.com, and

                                      john12galt2l@gmail.com,

                                                                                         or another
          A law enforcement officer will serve this warrant by transmitting it via email
                                                                                ent officer an
appropriate manner to Google. Google is directed to produce to the law enforcem
                                                                               of the production,
electronic copy of the info1mation specified in Section II below. Upon receipt
                                                                               the categories
law enforcement personnel will review the information for items falling within
                                                                                         .
specified in Section III below, a copy of which shall not be transmitted to the Provider

II. Information to be Produced by Google
                                                                                           r is directed
          To the extent within the Provider's possession, custody, or control, the Provide
                                                                               with each Target
to produce the following information, from May 8, .2017 to present, associated

Accounts:

                 a. Email Content. All emails sent to or from, stored in draft form in, or
                                                                              attachments, and
otherwise associated with the Target Accounts, including all message content,
                                                                               s associated with
header information (specifically including the source and destination addresse
                                                                                    of each
each email, the date and time at which each email was sent, and the size and length

email);




                                                                                              JAS_021341
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 21 of 29




                b. Subscriber and Payment Iriformation. All subscriber and payment information

regarding the Target Accounts, including Google Payments information associated with the

Target Accounts, including but not limited to name, username, address, telephone number,

alternate email addresses, registration IP address, account creation date, account status, length of

service, types of services used, means and source of payment, and payment history.

                c. Address Book Jriformation.         All address book, contact list, or similar

information associated with the Target Accounts.

                d. Photos and Videos. All videos uploaded by the user of the Target Accounts,

whether publicly displayed or not, and all associated metadata.

                e. Playlists and Channels. All playlists, channels followed, discussions, and

postings, whether public or private, and all associated metadata, relating to the Target Accounts.

                f.   Transactional Records. All transactional records associated with the Target

Accounts, including any IP logs or other records of session times and durations.

                g. Search History. All search history associated with the Target Accounts.

                h. Cookies. Any and all cookies associated with or used by any computer or web

browser associated with the Target Accounts, including the IP addresses, dates, and times

associated with the recognition of any such cookie.

                1.   Customer correspondence. All correspondence with the subscriber(s) or others

associated with 'the Target Accounts, including complaints, inquiries, or other contacts with

support services and records of actions taken.

                j.   Google Drive, PlusOne, and Google Plus. All information associated with

these services, including the names of all Circles and the accounts grouped into them.




                                                 2
   2018-10-24




                                                                                          JAS_021342
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 22 of 29




                 k. Location Histo1y.     All location information associated with the Target

Accounts.
                                                                                             where
                 I.   Linked Accounts. All accounts linked to the Target Accounts (including

                                                                       , recovery email or phone
linked by machine cookie or other cookie, creation or login IP address
                                                                 otherwise).
number, AOL account ID, Android ID, Google ID, SMS, Apple ID, or

                 m Google Docs. All Google Docs data associated with the Target
                                                                                Accounts.

                 n. Google Calendar.      All Google Calendar data associated with the Target

Account
                                                                                    catego rks of
                 o. Preserved Records. Any preserved copies of any of the foregoing

                                                                          nt to 18 U.S.C. § 2703(1).
records created in response _to any preservation request(s) issued pursua

ID. Review oflnfor mation by the Government
                                                                               ment officers and
        Law enforcement personnel (who may include, in addition to law enforce
                                                                    personnel assisting the
agents, attomeys for the government, attorney support staff, agency
                                                                      government control) are
government in this investigation, and outside technical experts under
                                                                       locate any evidence, fruits,
authorized to review the records produc ed by the Provider in order to
                                                                       ise protected information,
and instrumentalities of a scheme to disseminate classified and otherw
                                                                        devices, in violation of 18
including through the use of contraband cellphones, software, and other
                                                                       ed information), 1030
U.S.C.§§ 401 (contempt of court), 793 (unlawful disclosure of classifi
                                                                       , and 1791 (smuggling
(unauthorized computer access), 1503 and 1512 (obstruction of justice)
                                                                              to child pornography);
contraband into a federal detention facility) and 2252A (illegal acts related
                                                                     aiding and abetting these
as well as conspiracies and attempts to violate these provisions and
                                                                       following:
offenses, among other statutes (the "Subject Offenses"), including the
                                                                                         and any and
                  a. Evidence of the identity(ies) of the user(s) of the Target Accounts

                                                                  olitan Correctional Center in
all cellphones ("Contraband Cellphones") smuggled into the Metrop

                                                   3
    2018-10-24




                                                                                          JAS_021343
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 23 of 29




                                                                t, as well as other co-
New York, New York (the "MCC") for Joshua Schulte or Omar Amana
                                                                           nes;
conspirators in contact with the Target Accounts or the Contraband Cellpho
                                                                                              ts or the
                  b. Evidence relating to the geolocation of the users of the Target Accoun

Contraband Cellphones at times relevant .to the Subject Offenses;
                                                                                    by Schulte,
                  c. Evidence relating to the participation in the Subject Offenses
                                                                    ts or the Contraband
Amanat, and others using or in communication with the Target Accoun

Cellphones;
                                                                                         the   users of
                  d. Evidence concerning financial institutions and transactions used by

the Target Accounts in furtherance of the Subject Offenses;

                  e. Communications evidencing the Subject Offenses;
                                                                                          facilities
                  f.   Evidence of and relating to computers or other online accounts and
                                                                     user(s) of the Contraband
(such as additional email addresses) controlled or maintained by the

Cellphones or Target Accounts; and
                                                                                         accoun      ts,
                  g. Passwords or other information needed to access any such computers,

or facilities.




                                                    4
     2018-10-24




                                                                                           JAS_021344
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 24 of 29




UNIT ED STATES DIST RICT COURT
SOU THE RN DISTRICT OF NEW YOR I(


  IN THE MAT TER OF THE APPLICATION OF
  THE UNITED STATES OF AME RICA FOR A
  SEA RCH WARRANT FOR INFORMATION AND
  DAT A ASSOCIATED WIT H THE TWI TTER
                                          AT
  ACC OUN T @FREEJASONBOURNE; STORED
  PREM ISES CONTRO  LLED BY TWIT TER, INC.
                                       --~- ---- ---~
---- --~ ---- ---- ---- ---- ---- ----
                                                                  RE ORD ER
                       SEAR CH WAR RANT AND NON-DISCLOSU



TO:     Twitter, Inc. ("Twitter")
                                                          or the "Investigative Agency")
        The Federal Bure au oflnv estig ation (the "FBI "
                                                       JeffD . Donaldson of the FBI and
        1. Warrant. Upon an affidavit of Special Agent
                                                     ations Act, 18 U.S.C. §§ 2703 (b)(l) (A) and
pursuant to the provisions of the Stored Connnunic
                                                     ral Rule of Criminal Proce dure 41, the Court
2703 (c)(l) (A), and the relevant provisions of Fede
                                                    ve the Twitter account @freejasonbourne,
hereb y finds that there is probable cause to belie
                                                       h is headquartered at 1355 Market Street,
maintained at premises controlled by Twitter, whic
                                                   ins evidence, fruits, and instrumentalities of·
 Suite 900, San Francisco, California 94103, conta
                                                  Accordingly, Twitter is hereby directed to
 crime, all as specified in Attaclunent A hereto.
                                                     days of the date of service of this Warrant and
 provide to the Investigative Agency, within three
                                                     lnnent A hereto, for subsequent review by law
 Order, the records specified in Section II of Attac
                                                  III of Attachment A whic h shall not be
 enforcement perso lllel as authorized in Section
                                                   required to serve a copy of this Warrant and
 transmitted to the Provider. The Government is
                                                      nce. The Warrant and Order may be served
 Order on Twitter within one day of the date of issua




                                                                                           JAS_021430
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 25 of 29




                                                               which Twitte r is capable of accepting
via electronic transmission or any other means throug h

service.
                                                                b), the Comt finds that there is
        2. Non-Disclosure Order. Pursu ant to 18 U.S.C. § 2705(

                                                             warTant will result in destruction of or
reason to believe that notification of the existence of this
                                                         of an individual, flight from prosecution,
tampe ring with evidence, danger to the physic al safety
                                                        ise will seriously jeopar dize an ongoi ng
and/o r intimidation of poten tial witne sses or otherw
                                                              r shall not disclose the existe                        nce of this
investigation. Accordingly, it is hereb y ordered that Twitte
                                                            perso n for a period of30 days from the
Warra nt and Order to the listed subscriber or to any other
                                                          to the Court if necessary, excep t that
date of this Order, subject to extension upon application
                                                          ey for Twitt er for the purpo se of receiving
Twitt er may disclose this Warrant and Order to an attorn

legal advice.
                                                                           , and the Affida vit upon which
           3. Sealing. It is further ordere d that this Warra nt and Order

                                                           nment may witho ut further order of this
it was issued, be filed under seal, excep t that the Gover
                                                      e copies of the Affidavit or War-rant and
Court serve the Warra nt and Order on Twitter; provid
                                                         in the invest igatio n and prosec ution of
 Order as need be· to personnel assisting the Government
                                                         to comply with discov ery and disclosure
 this matter; and disclose these materials as neces sary

 obligations in any prosecutions relate d to this matter.
                                                                                             I 1        ! 'I
                                                                                     1
 Dated : New York, New York                                                      : 1'        I/<•? (
                                                                                     .        '
                                                                                               '•
                                                                                                    .
                                                                                     I   J

                                                                  1   ,      '   I       J    (.




                                             /() 'JJ] ;//ft               ,"' ' ': : '
                                           - ~ - - - - = - 1 '·                                                '!

                                                               ',, / • :.'                                     ,,,

                                                         di~ ,'\ _:_
           Date Issued                     Time Issued



                                                         ·--~~~~ ( \                    '-r--s~·- - - - - -
                                                         TI-IE HONORA)'!LE :I'e.,UL~, CROT TY
                                                         Unite d States I!>i~ti;lM~/t<ige
                                                         Southern District of New York



                                                         2
     2018-10-24




                                                                                                                      JAS_021431
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 26 of 29




                                         Attachment A

                                           rant
I. The Target Account and Execution of War
                                                            or the "Provider") and applies to all
       This warrant is directed to Twitter, Inc. ("Twitter"
                                                     ssion, custody, or control that is associated
content and other information within Twitter's posse
                                                Account").
with the account @freejasonbourne (the ''Target
                                                             by transmitting it via email or another
       A law enforcement officer will serve this warrant
                                                    to produce to the law enforcement officer an
appropriate manner to Twitter. Twitter is directed
                                                      on II below. Upon receipt of the production,
electronic copy of the information specified in Secti
                                                  mation for items falling within the categories
law enforcement personnel will review the infor
                                                      not be transmitted to the Provi   der.
specified in Section III below, a copy of which shall

II. Information to be Produced by Twitter
                                                            dy, or controi the Provider is directed
       To the extent within the Provider's possession, custo
                                                   mber 1, 2017 to present, associated with the
to produce the following information, from Dece

Targ et Account:
                                                                  information, including but not
                a. Profile Information. Any personal profile page
                                                   location information for the user of the Target
 limited to biographical entries, photographs, and

 Account.
                                                           d information, including any
                b. Tweet Information. Any tweets and relate
                                                    ," any lists in the "Connect" tab of other users
 "favorite" or "retweet" information, any "mentions
                                                 Target Account, and "Tweet With Location"
 who have responded to any tweets from the

 information.




                                                                                               JAS_021432
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 27 of 29




                                                                         ated with the Target
                 c. Photographs/Images. Any photographs or images associ

                                                        s shared by the Target Accouut, even
Account, including any galleries of photographs or image
                                                    '    r service.
if those photographs or images were uploaded from anothe
                                                                      t Account has linked, as
                 d. Link Information. Any websites to which the Targe

                                                         have been clicked.
well as any information concerning how often those links
                                                                        "following" or who are
                 e. Associated Users. Any lists of other users. who are
                                                        or "lists" that the Target Account
"followed" by each Subject Account, any groups of users
                                                      users to follow, such as any "Who To
follows or is folfowed by, and any recommendations of

Follow" lists.
                                                                                    t Account, and
                 f.    Direct Messages. Any direct messages sent to or by the Targe

any related information.
                                                                    (1) showing identifying
                 g. Subscriber and Billing Information. Any records
                                                       le, name, username, address, telephone
information about each subscriber, including, for examp
                                                          date on which the account was created,
number, and alternate email addresses; (2) concerning the
                                                            the CU1Tent status of the account (e.g.,
the IP address of the user at the time of account creation,
                                                           services used by the subscriber; and (3)
active or closed), the length of service, and the types of
                                                           including any credit card or bank account
reflecting the subscriber's means and source of payment,

number.
                                                                        performed by the Targe     t
                 h. Search Information. Any records concerning searches

 Account.
                                                                              party websites with
                  i.   Third-party Information. Any records reflecting third-

 which the Target Account is connected.




                                                   2




                                                                                          JAS_021433
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 28 of 29




                                                                             l information about the
               j.     Transactional Information. Any records of transactiona

                                                        records of login (i.e., session) times and
use of the Target Account on its system, including
                                                       nt (such as logging into the account through
durations and the methods used to connect to the accou

the Provider's website).
                                                                    mer-service contacts with
               k. Customer Correspondence. Any records of any custo
                                                  or complaints concerning the subscriber's
or about the subscribers, including any inquiries

account.
                                                                            oing categories of records
                L Preserved Records. Any preserved copies ofthe foreg

with resp~ct to the Target Account.

III. Review oflnf orma tion by the Government
                                                              on to law enforcement officers and
        Law enforcement personnel (who may include, in additi
                                                       rt staff, agency personnel assisting the
agents, attorneys for the govermnent, attorney suppo
                                                    ical experts under govermnent contra]) are
govermnent in this investigation, and outside techn
                                                       der in order to locate any evidence, fruits,
authorized to review the records produced by the Provi
                                                        fied and otherwise protected information,
and instmmentalities of a scheme to disseminate. classi
                                                        software, and otl1er devices, in violation of 18
 including through the use of contraband cellphones,
                                                  disclosure of classified information); 1030
 U.S.C. §§ 401 (contempt of court), 793 (unlawful
                                                  (obstruction of justice), 1791 (smuggling
 (unauthorized computer access), 1503 and 1512
                                                        A (illegal acts related to child pornography);
 contraband into a federal detention facility) and 2252
                                                       provisions and aiding and abetting these
 as well as conspiracies and attempts to violate these
                                                          including the following:
 offenses, among other statutes (the "Subject Offenses"),
                                                                           Target Account and any and
                    a. Evidence of the identity(ies) of the user(s) of the

                                                   into the Metropolitan Correctional Center in
 all cellphones ("Contraband Cellphones") smuggled


                                                    3




                                                                                             JAS_021434
Case 1:17-cr-00548-PAC Document 98-10 Filed 06/18/19 Page 29 of 29




                                                te or Omar Amanat, as well as other
New York, New York_ (the "MCC") for Joshua Schul
                                                     the Contraband      Cellphones;
coconspirators in contact with the Target Account or
                                                                          the Target Account or the
                  b. Evidence relating to the geolocation of the users of
                                                          Offenses;
Contraband Cellphones at times relevant to the Subject
                                                                        ct Offenses by Schulte,
                  c. Evidence relating to the participation in the Subje
                                                  the Target Account or the Contraband_
Amanat, and others using or in communication with

Cellphones;
                                                                           ctions used by the users of
                  d. Evidence concerning financial institutions and transa
                                                      ses;
the Target Account in furtherance of the Subject Offen

                  e, Communications evidencing the Subject Offenses;
                                                                             accounts and facilities
                  f.   Evidence of and relating to computers or other online
                                                        ained by the user(s) of the Contraband
(such as additional email addresses) controlled or maint

Cellphones or Target Account; and
                                                                         such computers, accounts,
                  g. Passwords or other information needed to access any

 or facilities.




                                                    4




                                                                                            JAS_021435
